Citation Nr: 1532499	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for epidermal cysts/acne and scarring on posterior trunk (back).

3.  Entitlement to an initial, compensable rating for scar, left posterior neck. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2015, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for an increased rating for bilateral hearing loss.  As this issue was withdrawn prior to certification, it is not in appellate status and is not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  On February 26, 2015,  prior to the promulgation of a decision in the appeal of entitlement to an initial rating in excess of 30 percent for PTSD, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal was requested.

2.  On March 19, 2015,  prior to the promulgation of a decision in the appeal of entitlement to an initial rating in excess of 10 percent for epidermal cysts/acne and scarring on posterior trunk (back), the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal was requested.

3.  On March 19, 2015,  prior to the promulgation of a decision in the appeal of entitlement to an initial, compensable rating for scar, left posterior neck, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for epidermal cysts/acne and scarring on posterior trunk (back) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for an initial, compensable rating for scar, left posterior neck have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the RO.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under 38 C.F.R. § 20.1100(a) will not be effective. 

The withdrawals of the aforementioned appeals were made by the Veteran's authorized representative.  The withdrawals were clear and unequivocal.  Under the law of agency, the appellant is bound by the acts of his representative.  See Brown v. Brown, 8 Vet. App. 40 (1995).

As the appellant, through his authorized representative, withdrew his appeals, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal on the claim for an initial rating in excess of 30 percent for PTSD is dismissed.

The appeal on the claim for an initial rating in excess of 10 percent for epidermal cysts/acne and scarring on posterior trunk (back) is dismissed.

The appeal on the claim for an initial, compensable rating for scar, left posterior neck is dismissed.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


